DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, species IV (Fig. 9) (claims 1-2, 5-14) in the reply filed on 08/05/2022 is acknowledged.
Claims 3-4, 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/05/22.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 5-14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10, 11 define “X ..substrates” and “Y ..product substrates” but are not clear these different kind of substrates or Y product substrates are a sub-set or same kind of substrates? Appropriate correction is required.
Claim 1, 10, 11 define “..when Z is adjusted..” is indefinite as it is not clear what it means to adjust with what or is it less/more than Y ? Appropriate correction is required.

Claims 2, 5-14 are also rejected being dependent on rejected claims 1, 10-11.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-2, 5-14 are rejected on the ground of  nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4- 8, 10, 13, 16-19 and 21 of US Patent No.10, 559485.  Although the conflicting claims are not identical, they are not patentably distinct from each other. This is a obviousness-type double patenting rejection because the conflicting claims have been patented. 

Regarding claims 1-2, 5-9: Claims 1-2, 5-9 of ‘9485 teaches the limitations.
Regarding claim 10-14: Claims 10- 13 of ‘9485 teaches the limitations.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 8-9, 11, 13-14 are rejected under 35 U.S.C. 103 as being obvious over JP 2003-051497A 

Regarding claims 1, 11: ‘1479 teaches in [0040], [0044, Fig. 1-4 about a method of manufacturing a semiconductor device using a substrate retainer 17 comprising a substrate loading region provided with a plurality of slots and capable of loading and holding a maximum of X (X is a natural number equal to or greater than 3) substrates in the plurality of slots, the method comprising:

(a) loading Y (Y is a natural number less than X) product substrates PW in the substrate retainer in a dispersed manner by adjusting Z (Z is a natural number) indicating a maximum number of the product substrates loaded consecutively in the substrate retainer such that a density distribution of the product substrates in the substrate loading region when Z is adjusted 1s more flattened compared with the density distribution of the product substrates when Z is equal to Y; and

(b) loading the substrate retainer where the Y product substrates are dispersedly loaded into a process chamber and processing the Y product substrates (For clarification, has less charge number of sheets of the product wafer PW to the wafer boat 17 than the maximum charge number of sheets of the wafer to the aforementioned wafer boat 17, A free space between the product wafers PW placed adjacent to each other without continuously loading all product wafers PW. or a monitor wafer MW is loaded thereto. It is described that the product wafers PW are disposed to he dispersed, that is, the wafers are loaded so that the distribution of the number density of the product wafers PW when they are arranged to be dispersed becomes more uniform than the distribution of the number density of all the product wafers PW when all the product
wafers PW are continuously loaded).

Regarding claim 2: ‘1479 teaches in [0040], [0044, Fig. 1-4 wherein, when X is equal to or greater than 25 and equal to or less than 200, Z is adjusted such that a density distribution of the product substrate of every 11 slots consisting of a given slot and 10 slots closest thereto when Z is adjusted is more flattened compared with the density distribution of the product substrates in the substrate loading region when Z is equal to Y (for clarification, ‘1479 teaches that the maximum number of wafers to be loaded to the wafer boat 17 is 100 or more (Fig, 3) (Fig. 200), In Fig. 3, L. 25 and L. 50, it is recognized that the distribution of the number density at a total of 11 supports is more uniform than the  distribution of the number density when all of the product wafers PW are continuously loaded.


Regarding claim 8: ‘1479 teaches in Fig. 3 wherein at least one among a fill-dummy substrate and a monitor substrate is loaded in (X-Y) slots where the product substrates are not loaded (for clarification, a base layer SW (fill dummy substrate) or a monitor wafer MW is loaded to a support portion to which the product wafer PW is not loaded).

Regarding claim 9: ‘1479 teaches in Fig. 3 wherein a plurality of monitor substrates are respectively loaded in a plurality of slots where the product substrates are not loaded such that distances between the plurality of monitor substrates and the plurality of slots where the product substrates are loaded are the same.

Regarding claim 13: ‘1479 teaches in Fig. 3 wherein at least one among a fill-dummy substrate and a monitor substrate is loaded in (X-Y) slots where the product substrates are not loaded.


Regarding claim 14: ‘1479 teaches in Fig. 3 wherein a plurality of monitor substrates are respectively loaded in a plurality of slots where the product substrates are not loaded such that distances between the plurality of monitor substrates and the plurality of slots where the product substrates are loaded are the same.

Claims 5-6, 7, 12 are rejected under 35 U.S.C. 103 as being obvious over JP 2003-051497A in view of JP 2015-173154A

Regarding claim 5: ‘3154 teaches in [0021], [0026] - [0030], Fig. 1, 4 about wherein a film having a predetermined thickness is formed on surfaces of the product substrates by performing a cycle a predetermined number of times in (b), the cycle comprising supplying a plurality of process gases to the process chamber without mixing the plurality of process gases (for clarification, 1t is described that a predetermined film thickness is formed by performing a
cycle of supplying a plurality of processing gas so as not to be mixed with each
other).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization according to  according to the teachings of ‘3154 to form a film in ‘1497’s method. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 7: ‘3154 teaches in [0051] about wherein the film having the predetermined thickness is formed on the product substrates by correcting the predetermined number of times according to a total surface area of the product substrates loaded in the substrate loading region, the total surface area being obtained by multiplying an upper surface area of each of the product substrates and the number Y (for clarification, when the total surface area of the product wafer is large, the consumption amount of the processing gas increases, and the film thickness varies due
to the relatively small supply amount of the gas).


Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed as matter of design variation that could have been appropriately performed by a person skilled in the art to restrict the number of such variations by correcting the number of cycles of the alternate supply of the processing gas.

Regarding claims 6, 12: ‘3154 teaches in [0021], [0080], Fig. 3, 5 teaches wherein the product substrates are large surface area substrates comprising patterns formed on upper surfaces thereof, wherein each of the large surface area substrates is a substrate whose surface area is larger than or equal to 3            
                π
                r
            
        2 where r is a radius thereof (For clarification, it is described as a product wafer to use a wafer having a large surface area, and how to set the surface area of the product wafer to several times the area based on the outer dimension of the wafer).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization according to  the aspect ratio, surface unevenness etc. according to the teachings of ‘3154. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over JP 2003-051497A in view of Applicant Admitted Prior Art (AAPA)

Regarding claim 10: As explained in claim 1, 11 above, ‘1497 teaches all the limitations except substrates having patterns formed thereon.

However it is well known to form a pattern on the product wafer/substrate as AAPA teaches in [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897